Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 24, 2021 has been entered. Applicant’s amendments to the claims have overcome some 112 rejections previously set forth in the Final Office Action mailed October 29, 2020. Claims 4, 6, 13, and 15 have been cancelled by applicant and claims 1-2, 5, 7-11, 14, and 16-18 remain pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claims 2 and 11 encompasses all forms of obtaining obtain “a coefficient of thermal expansion (CTE) specification for the metal isolator body.”  The specification discloses sufficient information for one of ordinary skill in the art to understand that the metal isolator body is designed CTE in mind.  However, the specification does not provide direction on how to obtain the CTE to use in the design of the metal isolator body. While the obtaining the specification aspect is mentioned in passing in paragraphs [0011] and [0028] of the specification, the specification lacks direction on how to obtain this specification and none of these parts of the disclosure explain how these specifications are determined for a given application. At the time of filing, the state of the art was such that properties of materials such as CTE are known, but all possible designs with a myriad of different requirements are not known. The materials of manufacture for the surfaces that the hot face and cold face of the metal isolator body will obviously be known, but additive manufacturing allows for the use of innumerable different combinations of materials and 

The broadest reasonable interpretation of claims 1 and 10 encompasses all manners of generating a metal isolator body design including solid regions and lattice regions “based upon at least the thermal conductivity specification and the load specification.” The specification discloses sufficient information for one of ordinary skill in the art to possibly make the metal isolator body shown in Figs. 3-5.  However, the specification does not provide direction on how to generate a metal isolator body design that meets thermal conductivity and load specifications. Paragraphs [0009], [0015], [0026], and [0030] all mention creating a design to meet thermal conductivity and load specifications but there is no explanation of how those parameters are linked to the design. Applicant specifically states in paragraph [0030] that the “orientation and positioning of the solid and lattice regions 52, 54 will be based on the predetermined thermal conductivity and load specifications supporting the intended application of the metal isolator body 50” and that “solid regions 52 allow the metal isolator body 50 to 
It is unclear whether higher load specifications would result in more lattice regions, more solid regions, more intricate latticework, different materials of construction, or some or all of the above. Likewise, it is unclear what the link between the thermal conductivity specification and the design that is supposed to be generated. It is unclear whether a change in the thermal conductivity would require less lattice regions, a difference in the width of the individual lattice members, more or less connections between individual lattice members, changes in the design of the solid regions, or perhaps changes in materials of some parts of the isolator body or even of the entire body. All of these are important variables in the design of a metal isolator body, but no direction is given in the specification for how to manipulate these variables in response to given load and thermal conductivity specifications.
While the specification discloses a specific design for the metal isolator body shown in Figs. 3-5, no load or thermal conductivity specifications are outlined in the specification in relation to Figs. 3-5 that would possibly allow a person of ordinary skill to determine the method for creating at least one design based upon these properties. Also, there is no detailed description of the metal isolator body shown in the figures that give any dimensions or materials of construction for the design disclosed in the figures. While the lattice regions are readily observable, as no dimensions are given, it is unclear how far apart the lattice work is and what dimensions and proportions the solid regions encompass. As this singular example is not linked to a thermal conductivity or load specification, it is not set forth how a person of ordinary skill in the art could discern any teaching from the specification about how to vary a solid and lattice 
   At the time of filing, the state of the art was such that metal isolator bodies are known and the load and thermal conductivity specifications are obvious variables that impact the design.  However, the disclosed example in Figs. 3-5 does not bear a reasonable correlation to the full scope of the claim. This singular example lacking in specifics would not enable a person of ordinary skill to be able to craft all types of metal isolator bodies for an infinite number of potential different situations. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims.
Claims 2 and 11 include a limitation to generate “the metal isolator body design including solid regions and lattice regions are further configured based upon the CTE specification.” While paragraphs [0011] and [0028] mention creating a design to meet CTE specifications there is no explanation of how this parameter is linked to design variables such as the shape and proportion of the solid and lattice regions. As such, Claims 2 and 11 lack enablement for the same reasons as stated above. Further, claims 4-9 and 13-18 are rejected as depending from claims 1 and 10 as they do not solve the above issue.

The broadest reasonable interpretation of claims 7 and 16 covers metal isolator body designs that have a thermal conductivity less than one tenth a thermal conductivity of a hypothetical solid metal body.  The specification does not provide direction on how to achieve a metal isolator body design where the thermal conductivity less than one tenth a thermal 
Further, while a single design example is shown in Figs. 3-5, it is not clear that this example achieves this thermal conductivity.  Thus, the mere invocation of making a design with one tenth a thermal conductivity of a hypothetical solid metal body does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims as a person of ordinary skill in the art would have to experiment with an infinite combination of potential designs of solid and lattice regions as well as different materials to achieve this claimed result.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 7, 9-11, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PG Pub. 2018/0055227) hereinafter Jones in view of Williams et al. (US PG Pub 2004/0036 with further evidentiary reference to Merriam-Webster online dictionary definition of “lattice” retrieved on 4/10/2020.


    PNG
    media_image1.png
    778
    941
    media_image1.png
    Greyscale

	Jones discloses a support structure with continuous solid regions extending between two faces, a lattice region being exposed on an outer surface between two faces thereby permitting airflow therethrough, and at least one fastener receiving passageway extending therebetween (Jones, Fig 1A). Jones discloses that this support structure can be used between the interior 
	Jones discloses that the structures may need to withstand vibration (e.g., short terms accelerations of up to 10 g) while supporting substantial loads (Jones, paragraph [0028]; thus Jones is disclosing obtaining a load specification and generating a design based upon the specification).
	Jones discloses that the toroidal support structure 100 provides thermal isolation of supported components and structure's components thereby allowing using mounting bases that operate at extreme temperatures (Jones, paragraph [0037]). Further, Jones discloses that because the thermal conduction of the isolating linear support components is minimal, the thermal fluctuations of the mounting base do not cause any significant thermal fluctuations of the rings of the toroidal support structure (Jones, paragraph [0030]). Thus as the Jones design is concerned with the operating temperatures of the components and the thermal conduction there between, Jones is disclosing obtaining a thermal conductivity specification and basing the metal isolator body design thereupon. 

	However, Jones does not explicitly disclose using three dimensional printing to form the metal isolator body based upon the design.
selective laser sintering (Williams, paragraph [0060] and Fig 7; meeting the claim language of 3D printing via direct laser metal sintering). Williams teaches that this process is particularly advantageous since a large number of heat sinks may be fabricated in a short time, the dimensions and positions thereof are computer controlled to be extremely precise, and wastage of construction material is minimal (Williams, paragraph [0086]).
	Since Jones is silent on the method of manufacture, a person of ordinary skill would naturally look to the art to determine a method of making the disclosed design. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute selective laser sintering as taught by Williams to the method of manufacturing the metal isolator body disclosed by Jones, thereby allowing many bodies to be fabricated in a short time, the dimensions and positions thereof to be extremely precise, and wastage of construction material to be minimal (Williams, paragraph [0086]).

	As to claims 2 and 11, Jones discloses that temperature changes typically cause dimensional changes due to coefficients of thermal expansion of various materials used for toroidal support structure (Jones, paragraph [0046]). Jones discloses that the location of connections points of isolated linear supports, the design and orientation of isolated linear supports, and other characteristics are specifically selected such that the dimensional changes of the mounting bases and of isolated linear supports do not cause additional mechanical stresses or distortions on other components of toroidal support structure (Jones, 

	As to claims 5 and 14, Jones discloses where the solid region having an at least one fastener receiving passageway comprises where forming a continuous solid region surrounding each respective fastener receiving passageway (Jones, Fig 1A as there are continuous solid regions extending between the hot and cold face which surround the fastener receiving passageway). 

	As to claims 7 and 16, Jones does not explicitly disclose generating the metal isolator body design where the metal isolator body has a thermal conductivity less than one tenth a thermal conductivity of a hypothetical solid metal body having a same outer shape as the metal isolator body.
	However, Jones is concerned with thermal conductivity of the produced isolator body (Jones, paragraph [0030]; see also claim 1 rejection above) and discloses the method of claim 1 as shown above.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Thus, as the combination of Jones and Williams disclose the same method of making a metal isolator body, there is a prima facie case that the produced isolator body design would .
	
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jones and Williams as applied to claims 1-2, 5, 7, 9-11, 14, 16 and 18 above, and further in view of Singer et al. (US PG Pub 2014/0231837) hereinafter Singer.
As to claims 8 and 17, Jones does not disclose where the metal isolator body comprises a same metal as at least one of the heat sources and the heat sensitive equipment. 
	Jones does not disclose a specific material of manufacture though it does disclose that floor panels may be formed from various materials, such as metal, plastic, composites (Jones, paragraph [0044]). Jones is also concerned with dimensional changes due to coefficients of thermal expansion of various materials used for toroidal support structure (Jones, paragraph [0046]). 
	Singer relates to a LED module has an electrically insulating main body, a base surface and a mounting surface located opposite the base surface (Singer, abstract). Singer teaches that a heat sink is arranged in the main body and the heat sink extends from the mounting surface as far as the base surface (Singer, abstract). Singer teaches that the heat sink and the metal core of the metal-core circuit board are preferably formed from the same metal or the same metal alloy (Singer, paragraph [0020]). Singer teaches that in this case, the heat sink and the metal core advantageously have the same coefficient of thermal expansion (Singer, paragraph [0020]). Singer teaches that this has the advantage that mechanical stresses in the event of temperature changes that occur in particular where there is a change between the operating temperature of the LED module and the ambient temperature are reduced (Singer, paragraph [0020]).
.
	
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
With respect to the 112(a) rejection concerning obtaining of specifications for the thermal conductivity and load, those rejections were withdrawn in the Final Office Action mailed October 29, 2020. 
With respect to obtaining the specification for the coefficient of thermal expansion (CTE) in claims 2 and 11, applicant’s arguments have not been persuasive and those enablement rejections are maintained. While it is agreed that a person of ordinary skill would know the CTE of the materials adjacent to the hot and cold face (Applicant’s remarks, pg. 9), this does not automatically translate into a specification for CTE for the metal isolator body. The CTE for the isolator body will be based upon the CTE of the adjacent materials as well as the load specification and thermal specification for the isolator body. The material choice, which will dictate the CTE of the isolator body, will be a balance to meet all three of these specifications. 

Further, with respect to the 112(a) enablement rejections involving generating the design of the thermal isolator, applicant’s arguments are not persuasive and those rejections are maintained. In response to the lack of a link between the thermal conductivity specification, load specification, and the design to be generated, applicant argues that paragraph [0030] provides direction to generate a metal isolator body design (Applicant’s remarks, pg. 10). Applicant specifically relies upon that statements that the “orientation and positioning of the solid and lattice regions 52, 54 will be based on the predetermined thermal conductivity and load specifications supporting the intended application of the metal isolator body 50” and that “solid regions 52 allow the metal isolator body 50 to meet the load specification, while the lattice regions 54 provide strength but also allow the metal isolator body 50 to meet the thermal conductivity specification”. Applicant also asserts in the included declaration submitted on March 24, 2021 that the dimensions and proportions of solid regions would be readily understood by those skilled in the art and that a person of ordinary skill would be able to craft the metal isolator bodies described in claims 1 and 10 based upon the teachings in the specification (Applicant’s declaration, pg. 5, No. 15). 
The Examiner agrees with the basic teaching that a solid region has more strength and conducts more heat than a region that has less of the same material in a volume, i.e. a lattice region. The issue is that this most basic of instructions is where applicant’s guidance ends. Applicant does not explain or provide examples of how to vary the amount of solid and lattice regions based upon a load and thermal conductivity specification. There is no instruction on 
Further, applicant does not provide examples that would allow a person of ordinary skill to understand how applicant has manipulated these variables in response to the load and thermal conductivity specifications. Applicant’s singular example in Figs. 3-5 does not provide what the load and thermal conductivity specifications the design was shaped in relation to nor does it provide exact dimensions or materials of construction. Thus, this example shows solid and lattice regions but it does not provide any teaching or insight on how to create a design based upon a load and thermal conductivity specification. 
While the applicant continues to assert that a person of ordinary skill could craft the metal isolator bodies based upon the teachings in the specification, it appears that if this were so, an artisan would be doing so strictly based upon their own design knowledge rather than any teachings in the specification. Outside the knowledge that solid regions are stronger and conduct more heat than lattice regions, applicant does not impart any further directions to a skilled artisan in design considerations for a metal isolator body. If a skilled artisan is expected to be capable of immediately understanding the materials of construction, balancing areas of solid and lattice and designing a lattice structure to satisfy a thermal conductivity and load specification with the only instruction from the instant specification being that solid regions are stronger and conduct more heat than lattice regions, it is not apparent what contribution or inventive concept applicant has set forth.

With respect to the 112(b) rejections concerning the use of the term “meet” (Applicant’s remarks, pg. 11-12), it is agreed that the amendment of the claims to where the design is “based upon” has reasonable support in Fig. 6 and paragraph [0030] and cures the indefiniteness issue. Therefore the rejection is withdrawn.

Applicant’s arguments with respect to the 103 rejections of claim(s) 1-2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733